Case 2:16-cr-00540-JMA-SIL Document 440 Filed 04/13/21 Page 1 of 1 PageID #: 5389


                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
 CMM                                               610 Federal Plaza
 F. #2015R02148                                    Central Islip, New York 11722


                                                   April 13, 2021

 By ECF and Email

 Kevin J. Keating, Esq.
 Matthew Brissenden, Esq.
 666 Old Country Road, Suite 900
 Garden City, New York 11530

 John Carman, Esq.
 666 Old Country Road
 Garden City, New York 11530

                 Re:   United States v. Mangano et ano.
                       Criminal Docket No. 16-540 (S-2) (JMA)

 Dear Counsel:

                 Enclosed please find the Government’s 3500 production in advance of the
 post-trial hearing scheduled for April 20-21, 2021. If you have any questions, please do not
 hesitate to contact me.

                                                   Very truly yours,

                                                   MARK J. LESKO
                                                   Acting United States Attorney

                                            By:    /s/ Catherine M. Mirabile
                                                   Catherine M. Mirabile
                                                   Lara Treinis Gatz
                                                   Christopher C. Caffarone
                                                   Assistant U.S. Attorneys


 Enclosures (by email only)

 cc:    Clerk of the Court (JMA) (by ECF and email)
